Citation Nr: 1543075	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  14-13 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral foot disability, claimed as arthritis of the feet.

3.  Entitlement to service connection for an enlarged prostate, to include as due to exposure to contaminated water and environmental hazards at Camp Pendleton, California, and Camp Lejeune, North Carolina.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran had active service from September 1980 to March 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of entitlement to service connection for bilateral hearing loss, and entitlement to service connection for a bilateral foot disability, claimed as arthritis of the feet, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An enlarged prostate was not incurred in service, nor is it otherwise attributable thereto.  


CONCLUSION OF LAW

The criteria for service connection for an enlarged prostate have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in February 2012.

VA has obtained the Veteran's service treatment and personnel records, VA records, and assisted the Veteran in obtaining evidence.  No VA examination is necessary to decide this claim because there is no competent indication that the Veteran's enlarged prostate is related to service, to include any presumed exposure to contaminants or environmental hazards.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran asserts that he was exposed to contaminated drinking water at Camp Pendleton, California and that he has an enlarged prostate attributable thereto.  A review of his personnel records documents service at this location from January 1981 to June 1982.  He also suggests such exposure at Camp Lejeune, North Carolina.

In this regard, VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  The contaminated wells supplying the water systems were identified and shut down by February 1985.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any given veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id. at p. 6.

In 2008, the National Academy of Sciences ' National Research Council (NRC) and the Agency for Toxic Substances and Disease Registry (ATSDR) initiated studies. NRC undertook a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination. In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), NRC reviewed previous work done by ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, NRC focused on diseases associated with TCE, PCE, and other VOCs.  Based on analyses of scientific studies involving these chemicals, NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.

The NRC analysis utilized categories of potential disease "health outcomes."  The categories included: (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and, (5) limited suggestive evidence of no association.  The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, 14 diseases were placed into the category of limited/suggestive evidence of an association.  A number of diseases were also identified that fell into the category of inadequate/insufficient evidence to determine whether an association exists.  NRC indicated that placement of diseases in these categories was based primarily on studies of highly exposed industrial workers, where the amount and duration of toxic chemical exposure greatly exceeded that experienced by individuals at Camp Lejeune.  The specific diseases with limited/suggestive evidence of an association include: esophageal cancer; lung cancer; breast cancer; bladder cancer; kidney cancer; adult leukemia; multiple myeloma; myelodysplastic syndromes; renal toxicity; hepatic steatosis; female infertility miscarriage, with exposure during pregnancy; scleroderma; and neurobehavioral effects.  Manifestation of any of these diseases is considered to be sufficient to initiate a VA medical examination and request an opinion regarding its relationship to Camp Lejeune service.  However, this is not an exclusive list.  Medical evidence provided by a veteran indicating that some other disease may be related to the known water contaminants could also be sufficient to initiate a VA examination.

It is important to note that to date, no definitive scientific studies have provided conclusive evidence that an individual who served at Camp Lejeune during the period of water contamination developed a particular disease as a result of that service.  Many unanswered questions remain regarding the levels of water contamination at various base locations, the amount and type of exposure experienced by any given veteran who served there, and the scientific probability that a veteran's particular claimed disease resulted from the service at Camp Lejeune rather than from some other source.  As a result, there are currently no "presumptive" diseases attributed to service at Camp Lejeune by statute, regulation, or VA policy.  Accordingly, when VA receives a claim based on chemical exposure at Camp Lejeune, VA first must determine if the veteran was stationed at Camp Lejeune and if so for how long and in what capacity.

A review of the Veteran's service treatment records discloses no complaints or diagnosis of any prostate condition, to include an enlarged prostate.  VA records document that in September 2003 the Veteran presented at the Tyler Community Based Outpatient Clinic (CBOC) as a new patient.  The Veteran was then prescribed Bactrim for a tender prostate.  Subsequent VA records document an enlarged prostate.  

The Board acknowledges that the Veteran believes his enlarged prostate is attributable to contaminated drinking water and other environmental hazard exposures while he served at Camp Pendleton.  However, even assuming that the Veteran was exposed as he claims, he is not competent to attribute an enlarged prostate to any such exposure.  This is a question is clearly beyond the purview of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Otherwise, no competent evidence indicates that the Veteran's enlarged prostate was incurred in service, or is otherwise attributable thereto, including his service at Camp Pendleton.  Gilbert, supra.

The Board must also acknowledge that the Veteran seems to suggest that he served at Camp Lejeune.  However, his personnel records do not show service at this location.  Nevertheless, even if the Board were to assume he served at Camp Lejeune, no competent medical evidence indicates that his enlarged prostate is related to any presumed exposure to environmental hazards at this site.  His assertions in this regard are not competent or probative to any degree.  Jandreau, supra.  Moreover, the NRC analysis, outlined above, does not suggest any association between an enlarged prostate and the environmental hazard exposures identified related to Camp Lejeune.  Thus, even if the Board assumes that the Veteran served at Camp Lejeune, no competent and probative evidence attributes the Veteran's enlarged prostate to this service.  

In sum, the Board acknowledges the Veteran's contentions that his enlarged prostate is related to exposure to contaminated drinking water.  However, even if the Veteran is presumed to have been exposed to any such contaminants, at either Camp Pendleton or Camp Lejeune, no competent evidence attributes his enlarged prostate to service, including any such exposure.  His assertions in this regard are not competent or probative evidence.  No otherwise competent or probative evidence indicates that an enlarged prostate is attributable to service in any manner, to include exposure to contaminants.  Thus, the claim must be denied.  Gilbert, supra.  


ORDER

Entitlement to service connection for an enlarged prostate, to include as due to exposure to contaminated water and environmental hazards at Camp Pendleton, California, and Camp Lejeune, North Carolina, is denied.


REMAND

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

In furtherance of substantiating his claim of entitlement to service connection for bilateral hearing loss, the Veteran was afforded a VA examination in December 2011.  That examination resulted in assessment of a bilateral hearing loss disability.  See 38 C.F.R. § 3.385.  Review of the examination report discloses that the VA examiner opined that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of military service.  The examiner's listed rationale is that the Veteran's hearing was normal at entrance and separation.

The Board finds that a new opinion is necessary because the basis of the December 2011 opinion is insufficient for adjudication purposes.  In short, the examiner appears to base the opinion, that the Veteran's hearing loss was not caused by or a result of military service, on the lack of evidence indicating a hearing loss disability during service.  See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet.App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  As noted in Hensley, however, the lack of a demonstrated hearing loss disability in service "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley, 5 Vet. App. at 159.  

In December 2011, the Veteran was also afforded a VA examination to address his claim for service connection of disability of the feet.  That examination resulted in assessment of metatarsalgia and hammer toes, as well as callosities of the medial aspect of the 1st interphalangeal (IP) joint bilaterally and medial aspect of 1st metatarsophalangeal (MTP) joint bilaterally.  The report, however, does not contain an etiological opinion, and an August 2012 medical opinion suggests that the Veteran has disability of the feet attributable to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  It also contains little history offered by the Veteran.  The examination report is thus inadequate, and must be returned.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to the examiner who performed the December 2011 audio examination (if available) to obtain an addendum opinion as to the etiology of the Veteran's diagnosed bilateral hearing loss.  

Following review of the claims file, the examiner should provide an addendum opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's claimed bilateral hearing loss disability is attributable to service, particularly exposure to acoustic trauma.

In answering this question, please note that the absence of a measured hearing loss alone during service cannot serve as the sole basis for finding that a current hearing loss disability is not related to service.  The Veteran's lay statements and his service as a machine gunner must be weighed.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the nature of any disabilities of the feet.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.  The examiner's attention is directed to an August 3, 2012, opinion from W.G.B., M.D., suggesting that the use of improper footwear in service may have resulted in a current disability of the feet.  

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any disability of the feet, including metatarsalgia, hammer toes, callosities, plantar fasciitis, osteoarthritis and cavus foot, is attributable to service.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions regarding pain in his feet in service must be considered and weighed in making the determination as to whether a nexus exists between service and any currently diagnosed foot disorders.
If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After the requested development has been completed, and after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If the benefit sought remains denied, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


